ACCEPTED
                      04-14-00812-CV
          FOURTH COURT OF APPEALS
               SAN ANTONIO, TEXAS
                 7/31/2015 5:57:38 PM
                       KEITH HOTTLE
                               CLERK




       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
07/31/15 5:57:38 PM
  KEITH E. HOTTLE
        Clerk
       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
07/31/15 5:57:38 PM
  KEITH E. HOTTLE
        Clerk
       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
07/31/15 5:57:38 PM
  KEITH E. HOTTLE
        Clerk